Citation Nr: 1020645	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Armed Forces Service 
Corporation


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from June 1986 to June 
2006.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board observes that VA received an original compensation 
claim in February 2007 for hearing loss disability.  The 
Roanoke RO provided the appellant with notice of the 
requirements for establishing entitlement to the benefit 
sought in March 2007, and had scheduled the appellant for VA 
examinations in accordance with VA's duty to assist 
obligations.  In May 2007, the RO denied the claim based on 
the record under 38 C.F.R. § 3.655(b)-no hearing loss 
disability for VA purposes was shown.  VA sent the appellant 
notice of this decision in a letter dated May 21, 2007.  No 
appeal was filed and this decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.1103.  
Thereafter, the case was transferred to the Waco RO.  The 
claim was reopened and the appellant was again scheduled for 
a VA examination, but did not appear for the examination 
which he cancelled.  Pursuant to 38 C.F.R. § 3.655(b), the RO 
denied the reopened claim for hearing loss disability in a 
May 2007 rating decision.  The appellant subsequently 
perfected a timely appeal on the matter.

Although the RO's basis for reopening of the claim is not 
clear, the Board will accord due deference to the RO and 
consider that claim as reopened for adjudication purposes 
herein.


FINDING OF FACT

The appellant failed to report for VA examination, cancelling 
the scheduled appointment.



CONCLUSION OF LAW

Service connection for hearing loss disability is denied.  
38 C.F.R. § 3.655(b) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, 
it is required to notify the claimant and his representative, 
if any, of any information and medical or lay evidence that 
is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record that (1) is necessary 
to substantiate the claim as to all five elements of the 
service connection claim (including degree of disability and 
effective date of disability (See Dingess/Hartman  v. 
Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. 
§ 3.159(b).  Notice should be provided at the time that VA 
receives a completed or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).at 119 (2004).  This timing requirement applies equally 
to the initial-disability-rating and effective-date elements 
of a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2008 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.  VA further 
notified the appellant of the disability rating and effective 
date elements at this time.  The Board notes that the 
appellant had also been given VCAA notice in March 2007 in 
connection with his original compensation claim.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service records 
have been associated with the claims folder and there is no 
indication that other pertinent records exist.  VA afforded 
the appellant an opportunity to appear for a hearing.

Additionally, VA afforded the appellant an opportunity to 
present for VA audiological examinations.  The record 
reflects that the appellant failed to report for VA 
examinations on April 5, 2007 and April 16, 2007-scheduled 
in connection with his original compensation claim-and on 
June 20, 2008-scheduled in connection with his reopened 
claim.  A letter of notification dated April 6 for the April 
16 appointment is associated with the claims folder.  The 
Board observes that notification letters were sent to the 
last know address of record.  In the case of the April 5 
appointment, the notification letter associated with the 
claims folder is dated April 19-post dating the scheduled 
appointment date.  Notwithstanding, the appellant had failed 
to report for his prior scheduled examination and his 
subsequently scheduled examination.  As such, the appellant 
was given more than one opportunity to present for VA 
examination.  Therefore, the Board finds that VA has 
satisfied its duty to assist.

Additionally, with respect to the June 2008 scheduled VA 
examination, the record shows that the appellant called to 
cancel the appointment-reporting that he was out of town on 
that date.  The appellant argues that he should be 
rescheduled for a VA examination since he did not receive any 
notice of the examinations in a timely manner, noting that he 
had moved residences in a short period of time and that the 
examination dates had been scheduled by VA without consulting 
him in advance.  The Board has considered the appellant's 
request for VA to schedule yet another audiological 
examination, but believes that this is not warranted.  First, 
the Board finds that the appellant is not credible with 
regard to any claim that he did not receive notice of the 
June 2008 examination as the record shows that he called to 
cancel that appointment.  Second, in view of his report of 
moving residences, the Board finds that the appellant has not 
been conscientious-or possibly timely-in reporting his 
whereabouts to VA thereby complicating his ability to present 
for VA examination.  VA's duty to assist in the development 
of a claim is not a one-way street. Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  A claimant must keep VA informed of his 
whereabouts.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (The burden is on 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him).  Third, the 
appellant has given no assurances that he would in fact 
report for another scheduled VA examination in view of VA's 
method of scheduling claimant's for appointments.  In view of 
the above, a renewed attempt to provide the appellant a VA 
examination is not warranted.  As indicated above, the Board 
finds that the duty to assist has been satisfied.  VA has 
made several efforts to provide the appellant with a VA 
examination and there is no indication that any further 
efforts would reap any benefit.

The Board finds that there is no indication that there is any 
additional relevant evidence to be obtained either by the VA 
or by the appellant, and there is no other specific evidence 
to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice 
to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Consideration of Reopened Claims Under 38 C.F.R. § 3.655

According to 38 C.F.R. § 3.655(a), (b), when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination, or reexamination; and the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  The 
regulations define an original claim as an initial 
application on a form prescribed by the Secretary.  38 C.F.R. 
§ 3.160.

As indicated above in the introduction, the appellant's claim 
is not an original compensation claim, but rather a reopened 
claim.  Entitlement to service connection for hearing loss 
cannot be established without evidence of a VA hearing loss 
disability as defined by VA in 38 C.F.R. § 3.385.  VA has 
attempted to help the appellant establish his claim by 
providing an examination.  However, the appellant has failed 
report for three scheduled examinations or provide VA with 
any reasons for his failure to report for the scheduled VA 
examinations-except on the last occasion when he cancelled 
the appointment because he stated he would be out of town on 
the appointment date.  The appellant has not reported good 
cause for his failure to present for VA examination.  He has 
not reported any exigent circumstances, such as, 
hospitalization or death in the family.

Under the circumstances, the reopened claim must be denied 
under 38 C.F.R. § 3.655(b).  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Even if addressed on the merits, the claim fails.  The 
appellant's retirement examination dated December 2005 shows 
normal hearing bilaterally, except for mild sensorineural 
hearing loss at the 4000 Hertz level.  In the end, the 
audiological findings shown in the service treatment records 
fail to establish the presence of a chronic hearing loss 
disability as defined by VA.  See 38 C.F.R. § 3.385 (For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent).
 
Thus, even if the Board had the discretion to adjudicate the 
claim on the record at this time, the benefit sought is not 
warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  The Veteran's decision to not report 
for a VA examination prevents VA from determining whether he 
has a hearing loss disability and whether there is a nexus to 
service.  Whether the denial is based upon a failure to 
report or the absence of evidence of disability and nexus to 
service, the result is the same.  The claim is denied.


ORDER

Service connection for hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


